Case 3:20-cv-00278-MMH-JRK Document 1 Filed 03/18/20 Page 1 of 20 PagelD 1

    
    

UNION GORRECTIONAL INSTITUTION

2020
‘ a TED STATES DISTRICT COURT For maitine

for the
oF em MEDDLE __Pistrict of floRrDA PK
FAck Sor Velie Division .

cure, BiD-ove 219- FRMTM

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

 

 

 

 

) (to be filled in by the Clerk’s Office)
’
Paes Eytnh lag) KabighT )
Plaintiff(s) a )
(Write the full name of each plaintiff who is filing this complaint. )
If the names of all the plaintiffs cannot fit in the space above, a ) a.
please write “see attached” in the space and attach an adaition ) cee 3
"page with the full list of names. ) ¥ ) _ 5E8 =
a te Pa a: sae
oO pJAliend. ) Sag = “r
MATTHEW, hikThs ) 85 a
HARVEY. Ae De ) ree = iS
Kkargnt. ky4&: Bac =
Bow? “*
eA ©
Defendant(s) ) os6
(Write the full name of each defendant who is being sued. If the ) >
names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should zof contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account

number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits,
other materials to the Clerk’s Office with this complaint.

 

grievance or witness statements, or any

In order for your complaint to be fi
forma pauperis.

 

led, it must be accompanied by the filing fee or an applicati
on to Proceed in

 

 
Case 3:20-cv-00278-MMH-JRK Document1 Filed 03/18/20 Page 2 of 20 PagelD 2

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

needed.
Name oe, ful Ein byl Aidight Le
All other names by which
you have been known: She fttiels Sf. OA fos ky
ID Number ab auA
Current Institution be Spey tly ls Prt ro
Address 4,6: Bo % Jee ¢

 

Pid. _32es3

Citv State Ziv Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

 

Defendant No. 1 er Pais (eer dl7, 7S EVAIKG SERVI LE oF VILE, Fp

Tack Vals heal

 

 

 

Sa ALE < faeods rt
Wluch 5S Auod eee ite inert —lestece atti | 0 ELE Z) C108.
we me
‘ent tle bag pnt Numper {th jf ha! .
(Up, ead be %

 

 
 
 

 

BEL LVE Fi704

 

f Citv State Zip Code
| Individual capacity JQ Official capacity

is 4325 2o Xie heey) by, the ‘

Rc C/ ¢

Defendant No. 2

Name My Tthew Kise th
Job or Title (if known) LkLecho| ovitiirl la Lo) C122 Xe

 

 

    
   

 

Shield Number Ki} kT)
Employer <f~- : 2
Address — BS osx %26

4 Lo, ¢ 2S

Citv hy Ziv Code

| a Individual capacity J Official capacity

Page 2 of 11
Case 3:20-cv-00278-MMH-JRK Document 1 Filed 03/18/20 Page 3 of 20 PagelD 3

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3

 

 

 

 

Name HARvEy, As D.
Job or Title known) Lebll AM ote
Shield Number DAhZALZ
Employer 0,96, Pb. stitre Bois), bs aX 5-24-19
Address 2B, o- Box &3e
City tate Zip Code

i) Individual capacity SX Official capacity

Defendant No. 4
Name | kyhe Kayser
, 2 .

Job or Title (if known)

 

 

 

Ss.
Shield Number Kwek
Employer j soft) 4s 4 5-1Y-/F
Address Zz G1 BEX GEO
Pigived, [ide  _Z22S3
City State Zip Code

Ag Individual capacity AK Official capacity

Il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or

immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of. certai ‘

constitutional rights. 77.5 Couh7 hs Jarisd'6 77rd, upMee BME FH Artery. ziget A A usr
CRUEL fad unlovypl Purlisumtedy, ty th Amed. RGU TS ol PkoteduepAl Que piece ss, RETALIA-

A. Are you bringing suit against (check all that apply): ~Ta by punish M EUS fall Con) spi Rinle w/t -
OTHERS “Fo Vi ehATE FedER Al RIGUTS, 425.651 18S—
Ds Lom spiRacy B Mlie epee with V1 bighisd—

AY Te tt Ser

IX State or local officials (a § 1983 claim) 7Aé depRiva ity HER Cole R OF SATE Luo.

[_] Federal officials (a Bivens claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Sth Amend, Vjolprvieas by deverlbanles, vanlthen! ald KihTp, spor pad unprovoked
beArin a An! & Subdyed ZnuAre, MAhiciously gob! SAdiS TIC ALY Je Cadsé bien
fold PAYS/CAT snjjURY @ PSyehal os ical pial, BePenblaalT” HARVEY, Ab, fala pales h7,

Ky lé, / y th Artes WePP: VATICOS aff FRIED UL 4/ VielAtients ( discv pr, MUAY onthe an-

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of 11
Case 3:20-cv-00278-MMH-JRK Document 1 Filed 03/18/20 Page 4 of 20 PagelD 4

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
ear law. Attach additional pages if needed. pel] AUS WACK Millet

pel ATThEW Kukth wML yw eS off Leas TEM

    
  

 
 
 
 

      

  

2} Vd) LEVITT —Co hfe e

BD subsec(D)
e—_ >

 
 
 
 

If. Prisoner Status . Te p l
nD

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

C4 Pretrial detainee
[] Civilly committed detainee
C Immigration detainee
~~, Convicted and sentenced state prisoner
C4 Convicted and sentenced federal prisoner

C] Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the

alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include

further details such as the names of other persons involved in the events giving rise to your claims. Do not cite

any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain .

statement of each claim in a separate paragraph. Attach additional pages if needed. SEL CS ne Te PAF ES OG)

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

on mby | A214, Ated AT, 2/43 prt vevelitaly, Tack VAMAUEN), nit 4
othebs EWTEEd wy Let onl &- ws OF Fh: STH Pkrsorl, SUbAIUE .
mé, hills reld 423° Meld Lon mented ipods eATINSZ ME upeord my

hehd, Face Ald body, Ayia. STOP, RESISTING Kalk Te, STA

RE SiS TIM, As x hale way hevid Phat The Keble a oly OO"

 

pis)
Case 3:20-cv-00278-MMH-JRK Document1 Filed 03/18/20 Page 5 of 20 PagelD 5

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Cc What date and approximate time did the events giving rise to your claim(s) occur? DéEjSV/;

wr? ‘6
Ylnilers ApSp kuktp, 5-'- 2611, Cred AT 2/23 prn,o” The pik. peakts
whith, Lorkbke? Conley? tated sitet Lot pssitup7 Ab Bxfr Tey: pepenli sty s |
HAkvey Apld, B04 G10, vpard 2 PATTER OF A bi's7eRy oF Reese PEGE? ‘SeRiES
WE CURRIE ES (AS FM Pi tyeziedl OF Rilo SAPTER ff Usd YP ERE SIE FORCE ARTES 5* py-p6

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

~, _., Was anyone else involved? Who else saw what happened?) ORI, S=l-2°f/7 WIA CER Ss Aséd
EXPESIVE Bobcl 454059 yt, UhilE KES VK td al SMES S ZiAS> §
Subsegucp/TLy, /3 AR. BEPORTES CSS WRITTEN Gog nes ME (2), by Devine
Yaniger es Kuhtbss 60, $7¢+4-/%, DEE lPE HBR ZY pi ele >
cee Cos Lai ~ SaMEY, FP , hits lL
Al Yel DAS jad CAL PReCED RA] Ot? PeCrESS YP OL, Tar ] 44
Co Meee OE anys erin! Lee edsorys men Wy,
CO EG lst Yel WORIFE MA IED GE OO one EL ANSS
MAdEGUATE bb Bes anki Jel) Sy sine ag DIST Ti Gees { 2

   

  

        
  

  
 
   

    

Zi . ,

bx 0 alich, ampser 200 ea SAE Apt icles The egy of thts

tee yogi LoonL? , BEVEL VIGUHEN LE MRSA | 2. S GER Tibbrléd A, 7-3N-NYV
KuR Th;

 

 

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive. O24, $--/~2°/3, Kegs HEP 84 Zé I y

betsal by: DVEAMYWEE Vf, blest, fuk EL, fd OFVER 3fGGZRIAE on) &-
Util? oF Frese Pu Shsnft jitexet Shy Kary 7F Zé B Crp Sys OVE pd De
bhi onvTineed, AlorS§ oH TNSEXAM Mouse. Ail Ohnile std) lannkicar Pe
byl SHACkl Ed & ws Tikal Ze Med icdl Fiat Tig Sok, And Sle pecs Lewe
Li te ily Looked AF Hby bleedillt Rifud ZY C AMd wittked eu foe Fie Zhyguy (hte
Pro, A2UNG 102 blak. 14 Pkt AY AV CE, ZL bik PART CE HAY NEw, The SCARS
PE buanlédT; bhewe; AtTILE LEV TEE, SAS dz fhp hid Z7 ort fe MOK LEE, NMERQVE
qambge sal 1 Rich The, Pid! Shes ts Wtlirfe (7 be L Un Te WEYL Ployintg 72s
WP SE CVWMCL GE SAAD HAL) S 67S shld, FU ANCIA |

heey vay PAGES FRE Lip:
VI. ; Relief inoy 4 COURT Ces S OEE S BILD pi Sila Aven Se

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims. inHee Deter Gy VY a 5 patdsVidis Al
* AY, J
CA PACITY xm sins bu POR TAF Lopes TUT C4 | ASS 4ui Vand BAryeky FaR B000
dyes, The due pectess Violet EMAVECN Cord) Of dec UME cpus {fig capt sty TdT ofl
"ahs deVacinVE PRALEAUE S| biel PILECESS 75) gy oft § FakY [4006 dalid CS DEFEAEPNL BIRT,
Ah ve jnfevidurl! Lhaphaut yd Sb00 debi ls POL tle MUPEVERES St r2rtekG Hz bii7 4
WS OT poe LBA PE dee perces s virchd Pie Shasiny PEVeniiGar- F phpgibyr A bani. jer
exvvney Le sacle fpslEdiTlls! DEVO, pap ey, Bt sosdihecs man
Lae psd 7, ul? Pp oe i A ) 774
Ze pea Lie Ee Gd elit B Erp eFC VEUTUL? 78 HENNE R/GUL8 ypldee CE
Ce spib ils OR At dE pom Ce MATER ECE TB M85 E Cap psti Tata) £,5 FE,
Ky sig A hl, 0b6 CUAES feo. GHG HIG A blo Be yenuek™ go
Cy - é wa / j o >| aS
Golypre oustrrstiotd | POP, taal hi puevl Wak PPAITLE
he wits chi A x ed My wis CottSAVGG oritt}y CE Said gevpenie CtozEs
Kialdaicia) tity AS PY j4L TNE Pbsless upoxs Pub (008 fy FES 7 Po abr,
Atte s eye GEE ASA) oF Herz Oe okspuyee “Boe fi 4
AUD h Benlth TRAE apon AN /SSc¢& * Hl OS Pure? nese

 
  

  
Case 3:20-cv-00278-MMH-JRK Document 1 Filed 03/18/20 Page 6 of 20 PagelD 6
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Vi. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]Jo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
ag Yes
[] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the

events giving rise to your claim(s). VIA ‘ STISTE P L, LSsfJ - ‘

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Yes

[-] No
[-} Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

yg Yes

[] No
[] Do not know
If yes, which claim(s)? pPocegiilA! GUE PYPLESS, Siscipl rudy VwHERS ,
ptacedvlsS yah spe PoRPATLLE oF Offi TYAE Cesdir Sa
PLDT ALI), BAL) wtp hCd) NebeiWG bebtd, tipo Ltd pantie?
jal Wuese yeh Opps MA vse ANG
@ Page 6 of 11

 
Case 3:20-cv-00278-MMH-JRK Document 1 Filed 03/18/20 Page 7 of 20 PagelD 7

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correct
concerning the facts relating to this complaint?

YI] Yes
LC] No

ional facility where your claim(s) arose

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[] Yes
[] No woe

E. If you did file a grievance:

1. Where did you file the grievance? ZypSl 4 /: Level, Lew er, / Co VFI LE ABVE {

 

2. What did you claim in your grievance? Piocedudd, ‘) dirk PRESSE WIth ef6$ >>

 

3. What was the result, if any? Appeve d Te o VERTU THE R Epek vs

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Wid VAT, Dib Co 6 51419 ALB, Louis 1 Xl SC yl). APPA
pepuewEd witleout AlAEE ort §-af19, AeysTEAd/ APPA), coors fn) Appear /
Pt kab Cse jMpuer), SLE CntZ PidG 0S 2)@. 2) SUUSECY DY , be pov ME

D: Pralsovet aie ol 7-3 zory

 

5

Page 7 of 11 |
Case 3:20-cv-00278-MMH-JRK Document 1 Filed 03/18/20 Page 8 of 20 PagelD 8

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

LC] Yes
TY No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

CS Page 8 of 11
Case 3:20-cv-00278-MMH-JRK Document 1 Filed 03/18/20 Page 9 of 20 PagelD 9

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this

_ action?
CESS IVE LBLLES def BeevnaeF Meese ape pis
TU ves pga pcessne Vice

BI No way wid Avda 1's SHAE Cul? ff fur HWE Lyf USUIT =

If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiff(s) Bir) a pd ASK

Defendant(s) Ne
Ve Cn ESP:
2. Court (if federal court, name the district: if state court, name the county and State)

kts6. Dish Y Lou? widde bi sit YE JM. Tick Sot VI )e Ai $77/0

      

   

kts Sa
LMES WILY

 

3. Docket or index number .
SUD CV- 27 ¢-F* BL-TBT
4. Name of Judge assigned to your case
Tiwarthy &S. Lbp; NAL, DiS Tiere “Saids Jaél B ‘STLAZ
5. Approximate date of filing lawsuit Kr psf Fi l (O33 .O-25-7F, An, 7-A0-! ¢ )
2009-44-14 OPERA VE Cowip4 ttf:

   
   
     

6. Is the case still pending?

sy Yes
[] No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was Judgment entered
in your favor? Was the case appealed?)

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment?
To" |
g Page 9 of 11
Case 3:20-cv-00278-MMH-JRK Document1 Filed 03/18/20 Page 10 of 20 PagelD 10

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

“ y] Yes

] No

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiffs) Day |B Kasisly§
Defendant(s) Sipe op Gree bg

2. Court (if federal court, name the district; if state court, name the county and State) Seu tp

Jed aig & TELLES; ALU 7 ff

 

3. Docket or index number Z2ef ¢- LA “CLO S95

 

4. Name of Judge assigned to your case
Jalal €. oeyeye |

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

¥ Yes
[-]No

If no, give the approximate date of disposition sf] f i, ) )) EY {
o

7. What was the result of the case? (For example: Was the case dismissed? Was Judgment entered

in your favor? Was the case appealed?) “4 py ze (Ea y Ks

Pert & Baht Vi 5 WA SrA te 20> VA)
Bt 5 ol foe We fade Wars 7 Lipoa Laieyay
Fees Pe &e 4 “pou OSE 20/7-L~ 6 oes Gy
Ot ee ae fiom nm Tardset ; Zola br Coapt

ony esyoo! Mbres EK GnSE P eS

Pedi. (ov Page 10 of 11

 
Case 3:20-cv-00278-MMH-JRK Document 1 Filed 03/18/20 Page 11 of 20 PageID 11

Pro Se 14 (Rev. 12/1 6) Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 1 1, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.
Date of signing: 34 -f, lo-~- 2 eZ

Signature of Plaintiff
Printed Name of Plaintiff
Prison Identification #
Prison Address ‘pro / 82K [OT

City State Zip Code

 

 

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney

 

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

wv

Page 11 of 11
Case 3:20-cv-00278-MMH-JRK Document 1 Filed 03/18/20 Page 12 of 20 PagelD 12

Salts» OW SUbSEC I, bss bt yueisdiceor!
Sub-&ubbee%a05,CB) pAgeLsy /

—pkaceedinlg § Re $ulTinly inl Fhe Parke) Take oF! Gopi! Tivve
find Lops idly ey tle ONCE. Pisa) OEMS, Neg VATE d
by impRopek frlivius oper f? fisTeR Y ofF widespkeid Abuser
uporl WE olla url, Che Rule s 0” Be bit. bet 0 E Capt, F
Ave Lop lS ripley with. Fl2€ ft Jee yet yphehy XE Dee ens. cas Zo,

py, HARTY, prld alight $, dinecrhy PARA pAZed, id
“edsC Tato) Ceveciue Shavt Lsciplitjey lentils 72

Wide She phetsdaty/ Mule Pkelese REguncert ens oF, OA
Light D4 Siscipltthty hetErke @ wet ented 50M Fo eee lr
ok thee Lh QEF, (e AhACoes, Meld 5 5 SATE, HVE th pidee oe
tie ijday Vee peek t Rules Viel ict, Ary Keim Te beh jak
ay Phys (ev! Vide 0b Ad 1°02 J) Spos/ feet, Yily ted CE
obit (kts AMY ODE PCIE PACTS Ae Cid LY Lb 47
bet 0 PLE EVAL QD OL WYARTO EWE ET 3 AG AD

LepP ye 2Y Ute VIE ANE Lp ASG OV” TELE AB EYL TALLY LE PET wae
iis, Ke7sfPers ible VOR Wate Prollorer: “Ge a ZALERV PVG ice Chie gi F

5 hE peATBILE , BP) FLTC OT Wee hati Gpe b AACE, wheerd

torocv geile Zire Cldigped Flt Le, VEE AMES IIT cree

Lespaios De Pek Tee PAPA A) — Chi AGN ee

QBEW Fae QQ) 0s€ oF Contin: a zaleeiinttySTE Auleivlg
: Git fi & isciplhiwhty Lert re ih

BEG PH Tenter, ok PARZ« phe WS Hae debe kde oc! § pie
Whey ACE ff wires OK Ae PERS Nie UB Thy Cl tx pe
BS pe nites xt (ALG VIII EY) ee PBA Elis 5o9 21 |

_ Revie a THE Resal7ze of fie discipline LEANER | SUbECLA)

: We del /Vvew) 2 (ea eSuLs Zt
7 ee fe bY beveled a Vive rawr ee, Hie Parl ecr?s Spot If be
qeuviten"ed id Dee CevntevIE SPL Y pean of® Porting DL ULB, wit flees
disposi tid Pott, The Conentedl( Cond OF Foiet Del -157, decunaertidyy
be Piys'OA| EVidetté ch TUE Lot hen] SEctyow OF Vat pcb-16313,
Tsposi Ton oF Videotape/ Audierape BVidewce, 1 Ei. C. onwadd

(12) AXLE NRT P-

 

 

 

 

 

 

 

 

 

 

 

 

 

eeé

 
, O¢yP02784MMH-IRK . Desu ; |
GUSION . of 13t3y oF #1 STU ZE of ey Sy ced ehcee; RGA Gee,
Colierbigl Aud SPeEVcHll), UPL A zorks occlye AG} Udyne CYCLE ole,
Ladue, 8 Pt DAH OF A PLOBEES hi DEETY MiB vee ye Aetedied| due
Picives port Ad \PHREH/ Pen hjelp CCHS jel WAM LA) Cilursir Aap x)
He, staph y:CAl7 latkd slop, the Pobre! Titic xb! efvere LEAITS Unldega
he ayn ve PieeLeda LES oe RUA Si ~ J dies | Peecee ds 1Z s Arbi Teh
uperl, 2AECLA Yrottlp) (Ade une Pleockdsttrt| SECG IED S141 moe Hes
sith thant Mrs7 Ali rots] Hants $4 SST cdbly Zo Cofdse p hyss ed
Nywent tale Pies: bleedilp, Layiced pall hag Shitcklids Ew Trier! Lay
Lefj, F124, Bw Shree, tat beBtisles coAIZinwued Yk K wis
Sexewh}y pyeleeced 0! TAT Sfp SCE, DEVE LAT E WATE 13 USD ivcAey

Lepons, vinhhllend, pnt, Putty Vly uitetl othe, WOE PSs ANT Adhd

bitrrecy, ot wlletle, ube Tigey Nop wy Led 03708 0) 1-221);
fen Lor, paderlac le, Wet al Aight. ti VUE Dadi K
Lips Contacto) peed gu esthedd #0 Tits tel Vets darayiard
‘C2 Yad dete lenl$s, fd) 0 S6RIEE SF WE Vb or) $ Upeay 4 hi's Toy
OVE wides pLevd Ahtsé, Al4id SN lesSVeE PBELE jWébidertt7s ol
uplfe LoVoked, subdued Ler yVF ? ae Sr tttCE = id Corlsy inl
Mi baxale slant Creat) ot DREGE A MERI CE PELLEVNEES
Lesa i7ele inl Wee MAL LTUC, 27M dep Vib Lets, Mae PaRvE GE
ol Cron Gute Ched iT uflere. Diese (piAdEpitAcE feted iis
Me Bo/ewrs, ere CAs VAililbel! WiC, Dit LogF BFP FIO
on) Sx1-20lh, DVBOMES Tyyerey, ttt Bybsl 7 held 0 bl letiiny
ol, E-ty-2a/p, wich, Yk Pbecedypes rypleyed Lf Dlenst wee
Colt ta Born) Seyeer ye WA Tek Pepocitp Diapact STE Bp”
Er zes Viehhtots of brad Meecedeyy pegudtprA ees Tart AMS (0 ~
siiecitad slugs soe aatd4, Da gs ob ate hate

bese Led 14, dys Vv Orie ein Velo
pesveted Mall bo Us Puarrve aniitennentpiild, ag

Datehit( Kurth. » utéere; deb. hog 228 [GOFAL s er

“oe sary Ai ler erby,, OPAC, Melati WAIST
lad tt oP Luendile oh S142 Fill A ptiT YY, Aki
Low dds OL Cr); Ll Paste CLUE FES Ct os dys
Deen, Gre Cee i Vevey? perl ei K3 Aye [9 2 Tek sabsz rite od
a Wa Eel est Ta Stor pididerds LeLe 3F Precetiiys HOhfGaws ol
Site ben bie, CUE ehevice ceils Eerie Ged vr GhreuT feicd,;

118, >Od iee bee lek ed el Ly uplord 1 ease A Lee RE
Le pout ope pou. C/iivi s Mitt Way ion th eres
tl FECA tevin Lie koGVOS* Za OFFS EVP ECTAMY Fold if Bae fist
HS LG leg).
C28° EUUARA DE BARRO gb)" BBE BE 8 NFO Lage BS
—¢ D), PAGELA) 6 eren
— ge guilty unlle 4 Silent 7 LoUsol/dpTioa, Lip Lantverthit
pied (hPa pe int: upeal A LAL: onl; E- ANP AT Tee cpsLAl.
KLVEL: Te ypented evil wf flrs FREY Onl S-L3-I7 Fe
cotvbyd HCE Pale; oph 52-19, Received Aal Appkoip/ FR

~—. ee et

ise Vane sniguiity, onl 6-13-11, 192 AILRI TA, kesperkled inh A/S”
husenbed KES Po EE, der inly ou7 hyyh7> All fbotediyiph) hegu Lewelis
nl, O-19-19,-E Ke Kiléd Be CevlTiCd/ op te wer! The ploceduRA |
Vjolod Hal * 3 On, 6-2S~/9, Keleved 4 fe Tutyled wi Tew Yt Gor bectireg
etd HOS bub P The HWECAL Mutated bespottsé n& deiud/
of, b-25-17, = kesulunved @ Cee) tte site Cty ¢ pyrene
KEG AS. dart | av, 7-12-14, Cert tierd ( OFFICES hppiesuk thee ppp /
Fede LEED FE *UZU Y 72 Bee tH Edgrt, al, 7- 2 J 2; xs W cevorld
Aurrerelbecd Kez sppert26; TUE XAT A YPEAUEY TELE BVEETUEy(09 oie
Vhs Dib. PHE ee Peed t/ Hig JEECEESS WO) tf CaS § SLE
LLepH tA Colo A&W MOREY bx perps, Sil lessts AXE) of
fry Pr Ly SEV 2 (dente 4 1% W'S 281% CU, LE La Delvenklentrs
MibRuey @ Lnligh 0 onl $~1)-19, Peer Tee pera. gunjyoy
° 7 DOU | ¥
lt, Delietthas hih¢ he, bb 4258 BS -/F574/, Taek, gaa AA ys
Cutt Corre Chad Ps He staat OF bo bdy= pun Lever
Compan ey 7, tele ad Pa ever Le DEFEALMISP Vibi hllle/d Pbiess
OF grt ne fis pb cvetrieied hipper! i(Cle Ts DiP oud _
BALL pent 0 SER ES OF Titans peat! § OF Ai ph1 ree terthlyoter
Wo] plex 2 OLE prcTeered Peet EdgA eel diter Plboté ss, Tlese
sun peti = bt Ecey td byniglf, Ca spied Vl2
Biups TY STi 02 thi te Peed GUTS A Sigh They
byes, eb Sleatf [sve hitters? there, Ath 5 ep ized Bhi
owed veriere WE ChE utcttd SITES, Jab (6 the fis ree J
ot wuidespledd bhuse ol” this Phib, Thee fasten pplffer policy
flesur& iW dei ber Ary mibivicekentle 5 coust?uvertA/ kights
tn Pice Vetere ole Superkvisoes Kyplausinle SuboKdinitce s
wou ALT uplisriiZuall) Anh PnilS Za step Ther Eka Joinly $4
Wsrekd, These pepathas7= dikes PAric ipatisrt inl, ard ,

foninectiod 26 Thek CxtiSL Tu lop de pRividLrord (3 IBVIOeS ,
DAR AEPRIVAT oY) a% consrtAlly PhoTected krherry inze kes oF phoceda pep | @
luz Pbacess LO Site piriepss by DEPEND caplet Aly MAdeziA7e (RLESS.
DPE PENI ty ARB bs ORRSOBES. Poy bsf 20 Pane 15

— phe blots sald phial, = betiarag hunts Tat ( Sovde 2e

tHE Joi Ah5 Sr li 7 7 wty liv, iby Katee, Ley

whole hit; Ze DEMK Hy [ApEFES, ch, Jo, / Twts

wry Lif tle T2€s they spapped iT) fs dekotaed Aad fix!

SL Shosl> Chie ash vay Rig hy btn Yn Finke, plekve
dQ GE (MME 1S Wied Th 3 HP ree Fhe ess 417g bATIERY ?
Phk CALS QL Lote Crt aed OF VRET Brigqetord 3 init Ed = ff" '
Deedntpe 0% Nese b:ADNUs § Ale Liked TE the
heli Tey Lise (Plithey ZORFEY TILE of ovtR L800 Udy s
ole Ertil vb CHEB LE YES Ye regener, Ris hia Ze fRO~

- Ceduinyg| die Pec ss CF TME Bs 7 TAT oO Hrd fe LES
OF Lhe DE Of) bE UE Sy LUE STE tA tI Flees 2 peed ppl

 

Lege tergenge” “ss
pivethies? IAT ht KukTh, on) Hii 15h: AL p, EF TE © ATL
(73 Ps. etttetid CEU F242 OW B- AKE of - Leb STALE Pkrser!
bir, beveldsiis, Viethen! tu otpiees, hele Sabdte 22,
eed bell’ ess nedld Lee S37 jal betas $ wi
pinhttulieed Dehisdd wy biels renle Ops Ate jit Heise | swith
his Fellows oVpiceks, wey Physictlly bekiinky apo! My
petses, Whe SOUS J) fw S4Adis 7 6MILY, SAUSIASF Phys. bi [ (yp vbies
ral psycholag,en] TRAIMN, Abie Ty gill depkessrec! 7 This
FA The bed Tiel wits 8 LOO de Pe ed benTonl wy se
Liesl, AbRASionS AeA ¢ AEDS 7) MY herd pald sjpsh wounls Tes
my Y”, dePakinr Ty OF wy Ai7lE Dorr x ty LEVeEt Feet >
They eK ak BB VvAG Sr, al Phe bet $inS Contented,
SH) pyhlcusezd Aud shAcK ed, They called Thentselve s Shortt —
—iW3 veal, ThmpebeG with ty Anus  wiptep-honedinl3 Wk,
rokceruly Slap BY PACE 1450) gs A DIge- Stor TOE LIRA ot
jon pete ZK wile TAKkert B vtedic) Ee pot-ek, &3 Pi rl©,
Nip, bleedils add i pytin whe peteally bd hepsi Sy Poe

WN ies C8 Betpfaerl Kat prt:
pol p SEkies oF TRAUSACT ons aillish acupbettes, yeze omer
Tit Depeebars, Lhushies) Mle Ligtad by 4 Casta niblfop, arswoesyter)
policy oF delibeRAaw ind} PERE Te Lyisy Latonh/ Rights — CoftZin1
PEGAL MANGS)

 

 
Case 3:20-cv-00278-MMH-JRK Document1 Filed 03/18/20 Page 16 of 20 PagelD 16

soon por Lee Oo”; subset. VK, Subsubsectiers (8), ,, PASE Gy |

~—_",

L> an 4 his EY al* wides PREV Bouse oi Lek £ecLjsyuyd/ ST MRZ
Aplovsitl phot The Abusive Coatducr tpl FAC TATE IT go pp

~ 2 oper? yy PPR VE

iT, LolaplE iT of Tital 4 blll AYE, co/TR THEIR Byplous,

VELGE anf
Loft enlT Ze LT hv Y GIVE Biise Ze Lhéik LefpypFt Gerd Fa Dis

PAT yet oF BX les siVl VALLE jeiden7-s BT VV: STATE Pb isocl,*

Diverstaly Hbrkyey, 4b. tal, brah by Le, Conmiectiags
ZB Shi OSG UWL; or At) dé, p RVAT sb oF Péscedtit) duz PRooess
IDE tH Aneta ent fn Rules o he Dep 0” ere, © Thr
: ; ee ~ , ~ —/ ~~ '
WandBh tes Placedinent/ Legeaitonttnle?, rh, 54M, debbie bg «
Upserey aed fours bics held UV ORY het, 6rted AY
6130 don ups! 4 DL: Lepety by sy¥ Mazhiee, ok Sig <777
Madey vip, fue SHES THATS Saber? alts Baud ohity biter orl
LLok WEEMS WOT TES STM, Tyg shes bry aA yey)
ONG fps CCM S28 Art Le Piused rides 28 77nd yp ark{ 7
LEWSE bs Sis tRdLILSY SOWA Fo LEDS }-27 S the sD eK ey,
6u/ my, JO DOV S GL TATE LOSS LA xo ISDE Dany pve ‘
Canliii late. CPE HW BF MAZE bp hes ted Tig
ORgkwized CEU A) All PLYSi A) Be uyds Ui Lice d To
Quey <belee frthish fs bsZirebiirkee, Wiss BLed Peis
GGL! CLF Ch4 F flay: LH L&C, Zo LAP s SUBjEL Zed ZS,, 1 Yellins
unfled Lhe CEN) dos.) Shee lass oF Kipper) scrwls Fife
Tie, A aphiVigtee! kpceduée? bei he gde Axi ott i) Sag pt
j y, (TEBY CNOA eS A Goeonhs:
ON5-14-11, dePirWnlT = HypkVEY ~rld BORVEZS held, A DB erdrccr
Cnt 9 654) has. uperl d Dik, Repoky ly, oEibe eed geoplores,ap
mae SCI, wh MN Lhey STRTE * Thue Subject vos Paunl
Fil Use UE itera untir ear Si6b tvcentr DAT Sulywo?
noe ae PPE Hie d Lo L&E VRCES Cul El~ The PIGp, S772};
EAN Eccbee. sd Lhe ALES PIL TER So ALLE, “Ps Kick
Piling AINA 2 *-Bi II), 100 ily > Sra frase tose ho) be
dys Partie CoNPiNR AE ECE, iJ Seven Gadfe YutAllerd parked
Kueh, Pepb PS whith wis LvEw tually wis WHE Lye
We Le phecedsPA/ Vil fed* 0 te disposr-iorts LEGAL M ‘iD
| /

    
    

oH PLUS! LA Evid eUCE Ftc 5 fp Conb Fi
ase 3:20-cv-00278-MMH-JRK Document 1 Filed 03/18/20 Page 17 of 20 PagelD 17
; CotkSe OV Subsél, TZ sy tir! fof chart, supsillesererae
pAge D. Qu.
WE HEE SPE OTC phocedueh) eg ve benterhes Nhl Thegee
devendry7s, DEW bERPHE SY d's Lesyided xpd Siew sha Ane nppen|
Fkecess wots ARDI TEAL jy Mb rpidonSEd, UieltC> YIpp dive
CLAUSE Ay DERry WE ese pal Nee ERX Qe s Tinble orien
LAYS Off Oxtitl Srrte CCE di P55 sles, woot! 4d Sytpyir. ceofes |
Lr betty tu teges* Liles? (2d. SCI QWte Ligiat ole Dh iee
Myld f SYSYOM OF dee Pylotess ) Qzgulig Cre’, EL, Tye Peps
Bet oF piscph pty Lepeb?s. SHH SEOBW)VE) pdt) Phy ed evvdentee
AB IT dispose) EAC: Tre ieee Esp} 74g Pile Js
ksxpertlssble 28 Wee 6) lor tS: Seep, CP
Dbb~ LOL, dis pes}riad aj- VIB OTHE 8 id ph gigg £ xine w
WUE LSERV ME fc, Mt SAY AF eH Eth 4 coed pe beyoxck seed!
“WCC, ths Luv dénleé, Vs Se EnléRovtefexg orl A Les ab Dak “
oe Wnbse ise s, Dn? Lat ery Leder! TdT Lee's pes Lylortn J ST
$s LRCWHMASE SOUME Ht Blyose PBS, Uo/ = AT Soe Bia els OV Gr libby
Wirt Litweshrvess 47) Shee eta s fos De pipe ire
Lediess inl Thee breath, SI, BPODIYE pyre) iad, Koya
fret, trib. LoS CFA AL. Gy V2 rhe, uptordl of Dt Pobeely, UU FUT
CYL E, SUP, Wide wut tinge 2,» a 0 Ge Iter
teivg ALHILYY hidsed al Gjssiges,.
rbd ihre. Wok a dif wpbogd cong ee ees
Lo Ws AX Puri Ce Or CK hit 9 Type MHUEE LED Sed 7a ee, iy

fy =D) tokf: oop DLE OIE
Npoaff 1'1© Ane veo 602 Tiber k [Piet ME, Peng te Drege
Daegu uate ded} 05-419, po hGO/S Hotestey gud jy
SMES jC he S=1~ 1%, Weidedk boul Mae ETM i
Gu Che ekrpe & MELE) SVU GIuU BE Boek, 30 ee

Title C66 oe wil JE ys PU GVE Cort te iaapdly oP

Nyped] wae dawed ot safle, Contin | VG Le; det] # cand onl
5-30-14? hi Sulloes, wtete Milothene bp, THAT x nevare permed
1 Zp os SROs is IEEE Dh ee

ON £14192 FEI AT, G1 43, OT®

 

  

 

 

 
Case 3:20-cv-00278-MMH-JRK Document 1 Filed 03/18/20 Page 18 of 20 PageID 18

Gs }y Col ave Subsec: VEZ, st thas eto dint, SilfesupseceroreCR) , ,

pul Gk yi
—héld, DE out$s aporS iZ, Bape t by, SIF AEE 7 edd thee
SAG Weide? Poul wag gtthyy pyased en Oar eyes wes tex
Stivers: Dok, Abe Wiys 0© Exta Civag Cbedle Wl 0° dys
OE pyrlre CnliiaRatyhé, he x60 Leese 06 dilece Thr
Vip |? Cot birt | WC" 28 C8 HINGE ty flac S geet eV b=

(7-174

OW, S-IY~17, petenhadrs, Aap =|
: 4 fi OF
AUD J penn, SO 0h BEML. para DL. ouiey~
4 2é LAY Gr 3 Sh Upler! b. 2 Lepr Spor ut Sf.
—1~)9 , (LF ey; tg - 3  CRYY 3 JE LE $=
’ 5 “Urls HIE St Sed &, 454 2e74s
cert Cien SoA, yy ; Ll tvZo LEP
A bo J tee, Zeek fas tedys Gti bv Lbs biol s
HLe be dpy S, Purixtug PrUEirren tf fal] ug
BIL Hs /3 Ge spk 0 OPI LEHE. bis derbi
Dew ie, SUS Conlsalrdyf ras, oP IDE gi] Ty kh
oo erly hE, VME PD xp) -s CRESY A DDEd) 5 pT,
20 it Sour Yihe £1 IS bow PVE TEMMY WPS ULAEY pon
Wel SHU AME OF” Fh2l physi) ev; dertce BTS dj's 5 J325. 1" Year)
we Apt Pere In rd] Leg etisnthys op& Jee process O pac,
Lyles J) LEGWA Cais PIZE RAE, ST Re (2 hit Cisjp ea Thy<
Leper AF i Stes? Sv [AM lb 2, D6 Lb ge24 @ faery UG ALLELE, Cy
petsend Stok}! (WEY SCKVE 8 [tL > AGEL OL gs A MRA Ley of
The bo¥h Ciptier R PEC Lip fe i Flee Jet bh nene 4 cxdls we
Thery tiled AD,B ) G2 Het peor! biped vet ip LEV) Cul Yep
Resize of THE Db jarteniy ek & DAEALIUE Ashe y, coy Kosh
Pout Une 34499 Ord STYLE 2B MMOL preg “Hs Gre
Oe SG ANALY LEVEL I~-ER ay ge 13-L? baker Dp WT,
SORE oy ee Std bic ont 08 HE Rihe® A S| BT
1B oe. SRA iSO LUE Hirtb Patter Lisp LIE UBS Bae ov ec

 

ConijlerGers, fy,
id: Exporter gp 6 wtespitend A lutse of dal beteA C3
POE L6 CMEWELY byt yg L B53 0ES he Mipber | Abbtess,

ay SI97?, x i Tf .
—_ LW /¢ J Sf ix 7 , Te
tae C4 6 Zhyp AVEC ego She Lorf ‘ (8
fase 3:20;¢v-00278-MMH-JRK_ ument 1 Filed 03/18/20 Page 19 of 20 PagelD 19
Lett OF SPYSEC

7 SEE MAIAOT oe Cg, SME Ngcerivon
(3), Aqge GD- |

— PRELME pe) Bf CorS Ss ot! SA AP, Aleky derutd Lediess,
On S- ABR MypeH( Vy = devig dl 20 tenet 082,
font Are, MLO (ore Pe ope yve wy Lo bho oly py, orU
2B, Flite THUS oerted Fhe Opeeéy /1O pyr, err aes Sa, cee
Cg CVS, 2 Eb subiin VY oe MLE AGEL; Tak Zo dey s
Voridiiut DB Eespernd 2B78 uyg er, 7-19-59 Ot L aSs wie 8 Phetun
Uy jad Or kenId€ $, Kit WSPSGEE Boreynfio, fly LL o. ed
ibne rngittteny s E21 BE ' OEE
On; S~249-TZ) Der Yiiey py
Toc oe, ee Miley hetd, b 2 ancy wf fp ty Pex)
a CEES ’ Os len, ;
MghiOs alt yo gpg, PAPE NBL, Eillespre
Sb J FLEE S--/ CP, Site borna-ah ZF.
PIR A cipheed LA be Meqipep pt ot
o. LY 4, Wat} erable 008-3109 et 2
Ky, ied PCP pa2 YE C, We Le, “Hg e235 ;
A. EVEY Xt, s Sr SO SGAH LAR ygipy SAID orinlogel
WE s=2U AP, Leer; OMATY BUR ,
2 IVS Sx Mens bis Lepid g am
LE COLI O12 SLE Lhe me. ~ we « 9 et ITI °
fied vane £10 77. pf) Mped/= ce S°WU2 ls renee Lhygy,
AbVEY wns depthied 778 XA

PAM 4B el Ze
OM, 5-24-19 DE Enly Ahf HARVEY wort, weadeatk
4a , ape! 2 DY DEH Lik 5 0

- S67 UW ay.
Maida, Ron sa2g- gi y oe GIS

LAT b3y
° SEL),
Cntr at Mf geo, 0 UE Ihe vag

 

so Ags hy ,
Whe ders. . on! $~23-/ PUYOL Ee.
BUNCE wgupehy. seo Kerth o
Niedesis, pps 2° nae “EVs Re bape LEY ds
SFMONYKS SG . LZ, _ Dae SLY
“ 2474 . )
yy eee 3 es sine gaagen EVTY 72 Sere Sets

/ Wo HEPN® pte 9 5 PE Ce
ff 2S Uke tS epy ans HLLEP Cb/oy .,, 47
Yh (CLOG CE : 2h sy¥pgeye
HN) LOLS bt Pertee dl eeheity aot | oldie? gy yg ve Ce
T1IE BUSY? Cy toys, YE KS VF 6) 19 BG

(D
Case 3:20-cv-00278-MMH-JRK Document1 Filed 03/18/20 Page 20 of 20 PagelD 20

@) , Col oe subse. DE, stb time, 1 Cl WH, Subsubsecphecl(c ») age
)

b)! dee had Cannes oF Bele"
1), Rep hat 28-199 ¢1S, Ol. &14-20/4, Tite, Led, 37 Ay,
Ly, Repo (lap 2S 1709) & , Day, S+4-297 Gite, tired, bi Al dyu
2.) Repoby Leg Zes~ #727) 7, oxy, S~/if~ 2e/9," Kis, ole, b: #2 ha.
WY), REPORT A2F # LoS -LTeF/¥, DAY 2 SV4- 29, Fivtte, Ly LE; tof 20 Ayrt:
5+), fepor i fest ZS -(Z°F 4, Lib; 5-4-2417, Thee, Lee, 4idz Aum.
\Giy, REWER 5 Z0S-1 224 221 Dit, 514-23, Ft bs LTE, OF AY veg.
Qiele, Thais 18 OAM oF Ter bekinlgiyoys, Tak, wanlillenssecerdd
_ Aegatfedtesprese tipped ever a Per ten
\4) ES, lagt Zos 7 692) 5 DRY, £4 2°}, 0s Sd 6/4E hi
Oe, This ‘= Dek otek DEFEAT hE hukThy secon
Aigerded ee prs 22 AYE) CVERTURIPY ep pheted iad aj LiasVS
81) REPLY, Log gos L7492Z ; OMY, 8-14-14, Finte, L°fbd: bi 29 Ava,
\ We CE, DEVE \ YR vey or! $-13-/95 urs the fesigthA Tah Auf hoe Fy
REViebI=ER Jy/ a Bh VIN tars REPORT G5 de Tekin le ef the poet 7's
ji otle Lge with duc fhowess peguitera kris rade ules ave anki ine,
Pht: Adusits Cod, Ral, thers Likchmvertyad Me Kale Wye UXT NAYS 4~
1p, yl bev GlF Dik: fertis Chri kioandl 75 LEAhd wae gui lTy bnlditecy
Lon fjeL ur th Wee huts Ald Peoledutphal tbe PRESS hag Lints7s,)
1), Repo P hog 4 Z0S-f 90924, DAY, S VIA Ties LT, bigs Ava
ihr) pEpor Tt L29 F Z°S “LPOG AS Hse inset hype) 28 LEWBOAY oy Exe gr
© ced SAYAG OF Dio Cou RTlOk 777 SEL ee CUT Maocse fy
were Leceived 4A yy Ap Des lly TE PANGS APS 4 7y GAB IF B20
bihys PbO) Taste P boo Silfys Del; PUT Cn ERE, 2 xyoorS
tsceveky, Te dew 7/778 © 0 at OR: jae eis Chi hema) id
tnernbeis coi bf REVEMEd-Se, © OVT# plo jl /Vidid | anblere @ Like ts of
LAM yp hCON ose fPL 37 DAYs 5-29-12 Time orto", C43 Aw
\ "ove Ke ‘cunt MARLEY, wi thous, pe Veda fans Tn 5A
ks AgeBythe desryait lily AUtbedily REVEAER, Hppekvitls This
Cepopy Pot Jive, PLLESE Ca ‘Efe el). ber WETY Proved ed
Upon) Cats Tu tiac hy deecd ut PRecedudes Whee Piecees Ta Viol ble
ye talde period decis er) Hike oF Teck Pie CEedIS S oF Thad
Llhdsé And Rules oF Fhe bepr op EELS, SPECI CALL ans Wis issue
OK (pART7 4/ het bite boffhd: Al) hets of 2x<GrhAvys

WEE untbGe. LofeR WE SITE KLiduS)
(2)
